Citation Nr: 0720211	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968.  The veteran also had Naval Reserve service from 1968 
to 1977 which includes a period of active duty for training 
from May to June 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 2003, the RO denied service connection for PTSD.

2.  The veteran was notified of the May 2003 decision in May 
2003, and did not appeal the decision.

3.  Evidence received since the final May 2003 RO decision, 
considered in conjunction with the record as a whole, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision, which denied service connection 
for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
2003 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2003, the RO denied service connection for PTSD.  The 
veteran was notified of this decision by a letter in May 
2003, but he did not appeal.  As such, the May 2003 decision 
is final.  38 U.S.C.A. § 7105(c).  The basis for the denial 
was that, at the time of the rating decision, the evidence 
was insufficient to establish that a stressful experience 
occurred during the veteran's active service and that the 
veteran had a diagnosis of PTSD that met all the required 
diagnostic criteria.  The veteran sought to re-open his claim 
in June 2003 by submitting new evidence.  The RO denied 
service connection for PTSD again in September 2003.  The 
veteran was notified of the September 2003 decision in the 
same month.  The current appeal arises from the September 
2003 RO decision.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
May 2003, the evidence did not show that a stressful 
experience occurred during the veteran's active military 
service.

Since the prior final decision, evidence has been added to 
the claims file.  In particular, the additional evidence 
includes a naval accident report as evidence of one of the 
veteran's stressors.  Specifically, in June 2003, the veteran 
submitted through a Member of Congress, an accident report 
from the Department of the Navy which indicates that there 
was an accident around the time and place alleged which was 
very similar to the events allegedly witnessed by the 
veteran.  The accident report indicates that VA-205 appointed 
the aircraft accident board.  The additional evidence also 
includes documentation received in October 2004 showing the 
veteran's assignment on active duty for training during the 
time of the described stressful event with the organization 
VA-205.

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  The evidence is new, not 
already of record.  It relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of evidence of record in May 2003, and raises a 
reasonable possibility of substantiating the claim.  The 
Department of the Navy accident report and the veteran's 
supporting documentation of service present detailed evidence 
of a very similar event to that described by the veteran as 
his stressor and evidence of the veteran's active service 
with the squadron named on the report during the alleged time 
of the described event.  Consequently, the legal standard for 
reopening has been met and the claim is reopened.  To this 
extent, the claim is granted.


Duty to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In 
view of the Board's favorable disposition reopening the claim 
for service connection for PTSD, the Board need not discuss 
whether these duties were met concerning reopening the claim, 
as any deficiency in meeting these duties would be no more 
than harmless error.  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened and, to this extent, the appeal is granted.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran contends that he has PTSD as a result of 
witnessing horrific death during a search and rescue mission 
while in the Naval Reserve service.  He contends that he was 
part of a search team that responded to the aftermath of a 
head-on collision of two military aircrafts, and that upon 
arriving on the scene, he witnessed the dismemberment of a 
fellow Lieutenant.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran has not contended that his PTSD was caused by an 
event during combat.  If the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

In June 2003, the veteran submitted a Department of the Navy 
accident report that documents an event very similar to the 
one described by the veteran.  In October 2004, service 
personnel records were received from the veteran that 
indicate he was on active duty for training during the period 
in question with Naval Reserve unit VA-205, which was named 
in the accident report. 

VA should determine whether the veteran now has a verified 
stressor.  If not, additional steps should be taken to verify 
the veteran's reported stressor.

In addition, the claims folder contains VA treatment records 
and letters from VA physicians showing treatment for PTSD and 
another psychiatric disorder, namely bipolar disorder.  Of 
the evidence received, the veteran's treating physician, 
Dr. Pena, has submitted two letters dated in April 2006 and 
March 2007 in support of the veteran's claim.  The physician 
specifically mentioned the veteran's claimed stressor in his 
April 2006 letter in which he opined that it was possible 
that some of the veteran's anxiety stemmed from the incident. 

Consequently, if the reported stressor is verified, the 
veteran should be given an examination to determine if he 
meets the diagnostic criteria for PTSD based on the verified 
stressor.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2006).


Accordingly, the case is REMANDED for the following action:
 
1.  Determine whether the evidence of 
record verifies the veteran's stressor 
concerning his involvement with an 
aircraft incident in June 1971.  If not, 
take additional steps to verify the 
reported stressor.  If the stressor cannot 
be verified, the reason(s) why it is not 
verified should be documented in the 
veteran's claims folder.

2.  If a stressor is verified, provide the 
veteran an examination to determine if he 
meets the diagnostic criteria for PTSD 
based on the verified stressor.  The 
claims folder should be made available to 
and reviewed by the VA medical examiner.  
Any diagnosis of PTSD should be in 
accordance with DSM-IV, and the examiner 
should identify the stressor(s) that are 
considered to be the cause of the 
condition.
 
3.  After completing any additional 
necessary development, the RO should 
readjudicate the reopened claim for PTSD, 
considering any new evidence secured since 
the September 2004 SOC.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


